DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
In the amendment dated 5/4/2022, the following has occurred: Claim 1 has been amended; Claims 2, 3, 7, and 11-20 have (previously) been canceled.

Allowable Subject Matter
Claims 1, 4-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to require wherein the compression limiter has “a length substantially the same as a thickness of the cover and a body having a length that extends from the top surface of the tray to the bottom surface of the tray when the fastener is inserted through the first fastener hole and into the second fastener hole to fasten the cover to the tray” as well as further defining the “thread portion” and “non-threaded portion.” 
	The closest prior art relating to fasteners includes Pawlak (US 2019/0072124) and Buchta (US 2015/0079454). As Applicant argues in the Remarks filed 5/4/2022, neither reference teaches the (non)threaded body portion extending from the top surface of a tray (or the lower joining piece) to the bottom. Nor does it appear to have obvious to modify the various fasteners in the art to arrive at the claimed combination of features. Other relevant prior art fails to teach or render obvious the claimed combination despite teaching some similar ideas and embodiments for fasteners:
US 2015/0240906 teaches a fastener with a body, a compression limiter, and a top bearing surface, but the compression limiter is not as wide as a “cover” or top joining piece, but is instead as wide as a dampening piece, while the bottom stem does not have an unthreaded portion nor does it extend all the way through a “fastener hole” made in the lower joining piece

    PNG
    media_image1.png
    749
    380
    media_image1.png
    Greyscale

US 2013/0175424 teaches a similar fastener as the ‘906 application, though it includes an unthreaded portion it does not teach that the compression limiter portion is as thick as the cover, but is instead as thick as the dampening rubber mount

    PNG
    media_image2.png
    539
    407
    media_image2.png
    Greyscale

	Other art includes US 2013/0001391 and US Patent Nos. 8,434,983, 6,196,516 and 4,306,708, all of which fail for similar reasons to teach or render obvious the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723